365 U.S. 465 (1961)
THOMPSON
v.
WHITTIER, ADMINISTRATOR OF VETERANS AFFAIRS.
No. 500.
Supreme Court of United States.
Decided February 27, 1961.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA.
Mary M. Kaufman for appellant.
Solicitor General Rankin, Assistant Attorney General Yeagley and Kevin T. Maroney for appellee.
PER CURIAM.
The motion to dismiss is granted. The case does not arise under 28 U.S. C. § 2282, requiring the convening of a three-judge court. See I. L. G. W. U. v. Donnelly Garment Co., 304 U.S. 243. Therefore it cannot be directly brought here for review under 28 U.S. C. § 1253, and the appeal must be dismissed. Appellant is free to pursue his perfected appeal in the Court of Appeals.